      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 1 of 21 Page ID #:982



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   RACHEL V. B.,                       )         NO. CV 20-2053-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )         AND ORDER OF REMAND
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that this matter is remanded for further administrative

20   action consistent with this Opinion.

21

22                                     PROCEEDINGS

23

24        Plaintiff filed a complaint on March 2, 2020, seeking review of

25   the Commissioner’s denial of benefits.        The parties consented to

26   proceed before a United States Magistrate Judge on April 15, 2020.

27   Following the retirement of Magistrate Judge Walsh, the case was

28   transferred to Magistrate Judge Eick on August 21, 2020.            The parties
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 2 of 21 Page ID #:983



 1   filed a Joint Stipulation on November 10, 2020.          The Court has taken

 2   the matter under submission without oral argument.          See L.R. 7-15.

 3

 4                                      BACKGROUND

 5

 6        Plaintiff asserts disability since January 7, 2015, based on

 7   alleged physical impairments (Administrative Record (“A.R.”) 247-48,

 8   261, 300).   An Administrative Law Judge (“ALJ”) reviewed the record

 9   and heard testimony from Plaintiff and a vocational expert (A.R. 15-

10   25, 81-115).    Plaintiff testified that, because of pain, she could

11   lift only five pounds or less and could sit for only five or ten

12   minutes before having to change positions (A.R. 95, 97).

13

14        The ALJ found that Plaintiff has severe: (1) right shoulder

15   impingement, rotator cuff tear and degenerative joint disease, status-

16   post arthroscopy; (2) history of adhesive capsulitis; (3) diabetes

17   mellitus type 2 with hyperglycemia in stable condition; (4)            occipital

18   neuralgia; (5) cervical spine degenerative disc disease, status-post

19   discectomy in December 2015; (6) carpal tunnel syndrome; and

20   (7) obesity (A.R. 18).     However, the ALJ also found that Plaintiff

21   retains the residual functional capacity for light work (which

22   involves lifting/carrying 20 pounds occasionally and 10 pounds

23   frequently), limited to no more than frequent stooping, kneeling,

24   crouching and balancing, occasional crawling, no climbing of ladders,

25   ropes or scaffolds, occasional reaching overhead with her right upper

26   extremity, and occasional handling, feeling and fingering (A.R. 19-23

27   (rejecting Plaintiff’s allegations of greater limitations)).            The ALJ

28   deemed Plaintiff capable of performing work as an usher and counter
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 3 of 21 Page ID #:984



 1   clerk and, on that basis, denied disability benefits (A.R. 24-25

 2   (adopting vocational expert testimony at A.R. 110-11)).1           The Appeals

 3   Council denied review (A.R. 1-3).

 4

 5                                 STANDARD OF REVIEW

 6

 7        Under 42 U.S.C. section 405(g), this Court reviews the

 8   Administration’s decision to determine if: (1) the Administration’s

 9   findings are supported by substantial evidence; and (2) the

10   Administration used correct legal standards.         See Carmickle v.

11   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

12   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

13   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such

14   relevant evidence as a reasonable mind might accept as adequate to

15   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

16   (1971) (citation and quotations omitted); see also Widmark v.

17   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

18

19        If the evidence can support either outcome, the court may

20        not substitute its judgment for that of the ALJ.           But the

21        Commissioner’s decision cannot be affirmed simply by

22        isolating a specific quantum of supporting evidence.

23        Rather, a court must consider the record as a whole,

24        weighing both evidence that supports and evidence that

25

26
          1
               The vocational expert testified that, if a person were
27   further limited to lifting and carrying 10 pounds occasionally
     and five pounds frequently, there would be no work that person
28   could perform (A.R. 112).

                                             2
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 4 of 21 Page ID #:985



 1        detracts from the [administrative] conclusion.

 2

 3   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 4   quotations omitted).

 5

 6                                      DISCUSSION

 7

 8        After consideration of the record as a whole, the Court reverses

 9   the Administration’s decision in part and remands the matter for

10   further administrative proceedings.         As discussed below, the

11   Administration materially erred in evaluating the evidence of record.

12

13   I.   Summary of the Medical Record and Plaintiff’s Subjective

14        Complaints.

15

16        Treatment records reflect consistent complaints of pain despite

17   escalating treatment.     Plaintiff’s treatment began with chiropractic

18   care, physical therapy and acupuncture coupled with anti-inflammatory

19   medications.    Eventually, her treatment progressed to narcotic pain

20   medications, steroid injections, and surgeries.

21

22        Plaintiff had a right shoulder injection in September of 2014,

23   after chiropractic treatment had failed to improve her pain (A.R. 466-

24   67, 479-80, 487-88, 491-97).       A MRI showed two right shoulder tears

25   with mild acromioclavicular joint degenerative changes (A.R. 468-69).

26   By mid-October, Plaintiff reported having a painful frozen shoulder

27   that had improved by only a few degrees over the previous month and a

28   half with chiropractic treatment (A.R. 503).         The next week she

                                             3
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 5 of 21 Page ID #:986



 1   reported that her pain had decreased but she was not “a hundred

 2   percent” (A.R. 505).     On October 27, 2014, Plaintiff reported that

 3   physical therapy and chiropractic treatment had improved her neck pain

 4   but she still had shoulder pain (A.R. 506).         Over the next two months

 5   of chiropractic treatment, Plaintiff reported continued pain and

 6   reduced range of motion in her shoulder and neck, moving into her mid

 7   back (A.R. 507-22).

 8

 9        On January 7, 2015 (the alleged onset date), Plaintiff presented

10   to Memorial Care Medical Group, reporting that she had been rear ended

11   that morning on the freeway, which had caused her neck to snap with

12   ensuing tightness, right side tingling and bilateral side pain (A.R.

13   399, 537-42).    After the accident, Plaintiff had gone to her

14   chiropractor for electric stimulation (A.R. 400; see also A.R. 524,

15   544-51 (chiropractic treatment note and “Doctors [sic] Excuse” form

16   stating that Plaintiff was restricted from work until January 9,

17   2015)).   On examination at the Memorial Care Medical Group, Plaintiff

18   reportedly had right shoulder impingement syndrome, cervical

19   radiculopathy and diabetes mellitus since at least October of 2014

20   (A.R. 400).    Plaintiff was diagnosed with back pain/strain, prescribed

21   800 mg ibuprofen and referred for physical therapy (A.R. 401-04).2

22

23        In April of 2015, Plaintiff was diagnosed with cervical and

24   lumbar radiculopathy, right shoulder impingement and adhesive

25

26
          2
               Plaintiff also followed up for regular chiropractic
27   treatment through at least July of 2015, reporting fluctuating
     pain and decline in certain activities (e.g., driving, computer
28   work, cooking and gardening) (A.R. 552-648).

                                             4
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 6 of 21 Page ID #:987



 1   capsulitis based on cervical and lumbar spine MRI studies (A.R. 658;

 2   see A.R. 649-51 (April, 2015 cervical spine MRI showing C6-C7 central

 3   to right foraminal disc extrusion without canal stenosis, with

 4   uncovertebral spurring contributing to mild to moderate right and mild

 5   left neural foraminal stenosis, and mild disc disease at C5-C6 without

 6   stenosis), A.R. 652-53 (April, 2015 lumbar spine MRI showing mild disc

 7   disease at L5-S1 with slight effacement of the L5 nerve root).

 8

 9        In June of 2015, Plaintiff reportedly presented with, inter alia,

10   acute cervical and thoracic sprain, rotator cuff tear with arthropathy

11   of the right shoulder, labral tear of the right shoulder and

12   uncontrolled type 2 diabetes (A.R. 426).         She was prescribed Soma, 800

13   mg ibuprofen, and referred for a diabetes management appointment (A.R.

14   429-30).

15

16        In October of 2015, orthopedic surgeon Dr. Sam Bakshian evaluated

17   Plaintiff’s severe cervical spine pain radiating into her right

18   shoulder and arm, as confirmed by a cervical EMG/nerve conduction

19   study (A.R. 857-58).     Dr. Bakshian recommended surgery (id.).

20   Plaintiff underwent a cervical spine discectomy and fusion at C6-C7

21   with hardware placement on December 1, 2015 (A.R. 678-704).            As

22   Plaintiff recovered from her surgery, she noted an increase in her

23   right shoulder pain (A.R. 708).

24

25        Orthopedic surgeon Dr. Howard J. Marans evaluated Plaintiff’s

26   right shoulder on March 2, 2016, and prepared a Comprehensive

27   Orthopedic Consultation report (A.R. 707-10).          Plaintiff complained of

28   constant, moderate to severe pain in her right shoulder radiating down

                                             5
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 7 of 21 Page ID #:988



 1   to the elbow and right thumb with numbness and tingling, increased by

 2   reaching, pushing, pulling, driving and most movements, with popping,

 3   grinding and cracking in her right shoulder, not relieved by heat, ice

 4   or medication (A.R. 707).      On examination, she had a range of motion

 5   at 60 percent of the normal range with pain, positive impingement

 6   signs and marked tenderness (A.R. 709).         An MRI revealed bursal-sided

 7   rotator cuff tearing, which was worse than before Plaintiff’s car

 8   accident (A.R. 709).     Dr. Marans recommended right shoulder

 9   arthroscopy and subacromial decompression with rotator cuff repair and

10   debridement, given that Plaintiff had not had long-term benefit from

11   anti-inflammatory medications, physical therapy or multiple

12   corticosteroid injections (A.R. 709).        Plaintiff underwent the

13   recommended surgery (see A.R. 719-21 (surgery notes)) and followed up

14   on April 6, 2016, one week after her surgery, when she was approved to

15   start physical therapy (A.R. 711-12).        On April 20, 2016, Plaintiff

16   reported that she was doing well and her preoperative pain was gone

17   (A.R. 713-14).    On May 13, 2016, however, Plaintiff reported that her

18   preoperative pain was improved, but she was having very significant

19   postoperative discomfort (A.R. 717).

20

21        A state agency physician reviewed the record in July of 2016, and

22   deemed Plaintiff capable of light work limited to no more than

23   frequent postural activities, except for occasional crawling, no

24   climbing ladders/ropes/scaffolds, and occasional right side overhead

25   reaching (A.R. 116-26).      On reconsideration in October of 2016,

26   another state agency physician opined that Plaintiff would also be

27   limited to no more than frequent fingering/handling with the right

28   upper extremity (A.R. 140-50).

                                             6
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 8 of 21 Page ID #:989



 1        Meanwhile, Dr. Bakshian evaluated Plaintiff on October 5, 2016,

 2   for bilateral hand numbness and tingling, as well as neck, arm and

 3   right hip pain (A.R. 852-53).       A July, 2016 electrodiagnostic study of

 4   Plaintiff’s upper extremities was abnormal, showing evidence of

 5   moderate bilateral carpal tunnel syndrome (A.R. 845-47).            Dr. Bakshian

 6   diagnosed status post anterior cervical discectomy and fusion at C5-C6

 7   with right upper extremity radiation (improved), status post right

 8   shoulder arthroscopy, lumbosacral sprain/strain with presumed

 9   discopathy at L5-S1, acute onset of neck and upper back pain with

10   radiation, numbness, tingling and weakness in both upper extremities,

11   right-sided sacroiliitis versus lumbosacral sprain/strain, and

12   bilateral carpal tunnel syndrome for which Dr. Bakshian recommended

13   bilateral carpal tunnel releases (A.R. 853).3

14

15        Plaintiff also received monthly pain management from July of 2015

16   through at least June of 2017 for reported neck pain with numbness

17   radiating to the right upper extremity, low back pain radiating to the

18   right lower extremity, right shoulder and hand pain, bilateral arm

19   pain, and related insomnia (A.R. 760-838, 866-909).           Plaintiff was

20   prescribed Flexeril, Norco, Gabapentin, at least one Toradol injection

21   and a cervical spine epidural steroid injection (id.).           Plaintiff also

22   underwent a cervical steroid injection on August 11, 2015, with

23   minimal improvement, she had some benefit from acupuncture and

24   physical therapy, but she had continuing postoperative pain with

25

26
          3
               The state agency physicians who reviewed the record did
27   not have the benefit of Dr. Bakshian’s October, 2016 evaluation
     or the July, 2016 abnormal electrodiagnostic studies showing
28   carpal tunnel syndrome. See A.R. 142-45.

                                             7
      Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 9 of 21 Page ID #:990



 1   numbness in the arms (A.R. 761).       Plaintiff reported limited

 2   activities of daily living throughout this period of time.            See, e.g.,

 3   A.R. 761, 833, 867, 895.

 4

 5         At the administrative hearing on November 8, 2018, Plaintiff

 6   similarly testified to only limited daily activities.           She testified

 7   that she lived in an apartment with her boyfriend, three dogs, one

 8   turtle and two fish, and that she helped care for the pets (A.R. 85).

 9   She did not have a car or a current driver’s license, but she could

10   take public transportation (A.R. 87-89).         She said she could go

11   shopping, but her boyfriend handled most of the shopping (A.R. 89).

12

13         Plaintiff said she spent her days fielding phone calls and

14   updating calendars for her mother’s vacation rental business, which

15   she said took only five minutes per booking and involved no more than

16   four bookings a day (A.R. 98-99, 101).        Plaintiff said that, if she is

17   able to sleep, she sleeps, and it takes her a while to get moving in

18   the morning (A.R. 104).      Plaintiff said she eats breakfast, checks on

19   her mother, goes to doctor appointments, checks email on her phone,

20   has dinner (if she makes a meal she just opens prepared foods), and

21   she watches her dogs have their dinner before going to bed (A.R. 105-

22   07). Plaintiff said she often falls asleep during the day because she

23   is tired due to lack of sleep at night from the pain (A.R. 103).

24   Plaintiff said she does not lie down during the day and sleeps sitting

25   ///

26   ///

27   ///

28   ///

                                             8
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 10 of 21 Page ID #:991



 1   up to manage her neck pain (A.R. 98).4

 2

 3        Plaintiff testified that she previously had worked as an interior

 4   designer, traveling notary, loan foreclosure processor and accounts

 5   receivable clerk (A.R. 90-93).      Plaintiff said she stopped working

 6   because her work required her to carry things and her hands and back

 7   prevent her from picking up things like a hammer, and because her neck

 8   hurts if she looks up for too long (A.R. 93-95).          As noted above,

 9   Plaintiff explained that she could lift no more than five pounds and

10   could sit for five or ten minutes before having to change positions

11   due to pain (A.R. 95, 97).      Plaintiff said she was supposed to have

12   bilateral carpal tunnel surgery, but that particular surgery had not

13   yet happened (A.R. 94).     She said she still had pain in her neck post

14   spinal surgery, which makes holding her neck up (or down)

15   uncomfortable (A.R. 97-98).

16

17        Plaintiff said she no longer uses a computer because typing hurts

18   her hands, so she uses her phone with a stylus (A.R. 100).           Plaintiff

19   said she could no longer work as a notary due to her hand and neck

20   problems (A.R. 100).     Plaintiff said she “would try” to do a job where

21   she would not have to use her hands frequently and could sit and stand

22   whenever she wanted (A.R. 100).       Plaintiff also said she “would try” a

23
          4
               In an undated Disability Report - Appeal form,
24   Plaintiff reported that severe hand pain impairs her daily
25   activities (e.g., she could not hold and use a hairbrush, she
     cannot open envelopes, it takes her a long time to complete
26   simple tasks), severe hip pain limits her ability to stand, sit,
     walk or lie down for extended periods of time, sleeplessness
27   interferes with her ability to think or focus, and she is unable
     to keep on top of household chores like laundry, cooking or
28   managing household finances (A.R. 345).

                                            9
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 11 of 21 Page ID #:992



 1   job doing work like the work she does for her mother, notwithstanding

 2   difficulty concentrating and staying awake and notwithstanding pain

 3   from sitting and from lifting a phone to her ear (A.R. 102-03).

 4

 5         At the time of the hearing, Plaintiff said she was not taking any

 6   diabetes medications because she could not afford them (her out of

 7   pocket medication costs were $600 per month), and she was not seeking

 8   out other treatment because her deductible was too high for the health

 9   insurance she had through her father, and she only very recently had

10   found out she still had Medi-Cal (A.R. 96).         Plaintiff had received an

11   accident settlement in June of 2018, but she said all that money had

12   gone for medical bills and back rent (A.R. 86).

13

14   II.   The ALJ Erred in Discounting Plaintiff’s Testimony and Statements

15         Regarding the Severity of Plaintiff’s Symptoms Without Stating

16         Legally Sufficient Reasons for Doing So.

17

18         Where, as here, an ALJ finds that a claimant’s medically

19   determinable impairments reasonably could be expected to cause some

20   degree of the alleged symptoms of which the claimant subjectively

21   complains, any discounting of the claimant’s complaints must be

22   supported by “specific, cogent” findings.        See Berry v. Astrue, 622

23   F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834

24   (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th

25   Cir. 1996) (indicating that ALJ must state “specific, clear and

26   convincing” reasons to reject a claimant’s testimony where there is no

27   ///

28   ///

                                            10
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 12 of 21 Page ID #:993



 1   evidence of malingering).5     Generalized, conclusory findings do not

 2   suffice.   See Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)

 3   (the ALJ’s credibility findings “must be sufficiently specific to

 4   allow a reviewing court to conclude the ALJ rejected the claimant’s

 5   testimony on permissible grounds and did not arbitrarily discredit the

 6   claimant’s testimony”) (internal citations and quotations omitted);

 7   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ

 8   must “specifically identify the testimony [the ALJ] finds not to be

 9   credible and must explain what evidence undermines the testimony”);

10   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically

11   which symptom testimony is not credible and what facts in the record

12   lead to that conclusion.”); see also Social Security Ruling (“SSR”)

13   96-7p (explaining how to assess a claimant’s credibility), superseded,

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20

21         5
               In the absence of an ALJ’s reliance on evidence of
22   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
23   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
     F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
24   1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
25   F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
     1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995,
26   1014-15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000
     WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting
27   earlier cases). In the present case, the ALJ’s findings are
     insufficient under either standard, so the distinction between
28   the two standards (if any) is academic.

                                            11
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 13 of 21 Page ID #:994



 1   SSR 16-3p (eff. March 28, 2016).6

 2

 3        In the present case, the ALJ discounted Plaintiff’s testimony

 4   regarding the severity of her symptoms (A.R. 19-22).          As reasons, the

 5   ALJ stated: (1) Plaintiff’s activities of daily living assertedly

 6   included maintaining her personal care, eating independently, going to

 7   her appointments, “cooking” simple meals such as pre-cut salads,

 8   checking her email on her cell phone, “putting dishes into the

 9   washer,”7 and caring for her pets; (2) the medical records supposedly

10   show that Plaintiff received “conservative treat[ment] with

11   medications” and epidural steroid injections, and that she “only

12   needed conservative treatment even after her surgery”; and

13   (3) Plaintiff had not been compliant with her diabetic medications and

14   had “self-stopped her treatment,” assertedly suggesting her symptoms

15   were not as severe as reported (although the ALJ did not “base the

16   ultimate decision . . . on this factor alone”) (A.R. 19-22).

17

18        With regard to reason (1), inconsistencies between admitted daily

19   activities and claimed incapacity properly may impugn the accuracy of

20

21        6
               Social Security Rulings (“SSRs”) are binding on the
22   Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
     (9th Cir. 1990). The appropriate analysis under the superseding
23   SSR is substantially the same as the analysis under the
     superseded SSR. See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7
24
     (E.D. Cal. Dec. 5, 2016) (stating that SSR 16-3p “implemented a
25   change in diction rather than substance”) (citations omitted);
     see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir.
26   2017) (suggesting that SSR 16–3p “makes clear what our precedent
     already required”).
27
          7
               Actually, Plaintiff testified she did not put dishes
28   into the dishwasher (A.R. 107).

                                            12
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 14 of 21 Page ID #:995



 1   a claimant’s testimony and statements under certain circumstances.

 2   See, e.g., Thune v. Astrue, 499 Fed. App’x 701, 703 (9th Cir. 2012)

 3   (ALJ properly discredited pain allegations as contradicting claimant’s

 4   testimony that she gardened, cleaned, cooked, and ran errands);

 5   Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th Cir. 2008)

 6   (claimant’s “normal activities of daily living, including cooking,

 7   house cleaning, doing laundry, and helping her husband in managing

 8   finances” provided sufficient explanation for discounting claimant’s

 9   testimony).    Yet, it is difficult to reconcile Ninth Circuit opinions

10   discussing when a claimant’s admitted activities may and may not

11   justify a discounting of the claimant’s testimony and statements.

12   Compare Stubbs-Danielson v. Astrue with Vertigan v. Halter, 260 F.3d

13   1044, 1049-50 (9th Cir. 2001) (“the mere fact that a plaintiff has

14   carried on certain daily activities, such as grocery shopping, driving

15   a car, or limited walking for exercise, does not in any way detract

16   from her credibility as to her overall disability”); see also Diedrich

17   v. Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017) (daily activities

18   of cooking, cleaning, vacuuming, washing dishes, shopping and cleaning

19   a cat’s litter box insufficient to discount the claimant’s subjective

20   complaints).

21

22        In the present case, Plaintiff’s limited daily activities do not

23   necessarily contradict her subjective complaints.          Although Plaintiff

24   reported helping her mother with her mother’s rental business, the

25   help Plaintiff provided was very minimal.        None of Plaintiff’s

26   reported activities on which the ALJ expressly relied contradict her

27   claim that she could lift no more than five pounds.          Plaintiff’s daily

28   activities do not undermine her subjective complaints.           See Revels v.

                                            13
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 15 of 21 Page ID #:996



 1   Berryhill, 874 F.3d 648, 667-68 (9th Cir. 2017).

 2

 3        With regard to reason (2), a limited course of treatment

 4   sometimes can justify the rejection of a claimant’s testimony, at

 5   least where the testimony concerns physical problems.          See, e.g.,

 6   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (lack of

 7   consistent treatment, such as where there was a three to four month

 8   gap in treatment, properly considered in discrediting claimant’s back

 9   pain testimony); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999)

10   (in assessing the credibility of a claimant’s pain testimony, the

11   Administration properly may consider the claimant’s failure to request

12   treatment and failure to follow treatment advice) (citing Bunnell v.

13   Sullivan, 947 F.2d 341, 346 (9th Cir. 1991) (en banc)); Matthews v.

14   Shalala, 10 F.3d 678, 679-80 (9th Cir. 1993) (permissible credibility

15   factors in assessing pain testimony include limited treatment and

16   minimal use of medications); see also Johnson v. Shalala, 60 F.3d

17   1428, 1434 (9th Cir. 1995) (absence of treatment for back pain during

18   half of the alleged disability period, and evidence of only

19   “conservative treatment” when the claimant finally sought treatment,

20   sufficient to discount claimant’s testimony).

21

22        In the present case, however, it is doubtful Plaintiff’s

23   treatment with narcotic pain medications, epidural steroid injections,

24   and two surgeries with a third surgery recommended may properly be

25   characterized as “conservative” within the meaning of Ninth Circuit

26   jurisprudence.    See, e.g., Shepard v. Colvin, 2015 WL 9490094, at *7

27   (E.D. Cal. Dec. 30, 2015) (“[p]rior cases in the Ninth Circuit have

28   found that treatment was conservative when the claimant’s pain was

                                            14
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 16 of 21 Page ID #:997



 1   adequately treated with over-the-counter medication and other minimal

 2   treatment,” however where record reflected heavy reliance on Tramadol

 3   and Oxycodone and other prescriptions for pain, record did not support

 4   finding that treatment was “conservative”) (internal citations

 5   omitted; citing for comparison Lapeirre-Gutt v. Astrue, 382 Fed.

 6   App’x. 662, 664 (9th Cir. 2010) (doubting whether “copious amounts of

 7   narcotic pain medication” as well as nerve blocks and trigger point

 8   injections was “conservative” treatment)); Childress v. Colvin, 2014

 9   WL 4629593, at *12 (N.D. Cal. Sept. 16, 2014) (“[i]t is not obvious

10   whether the consistent use of [Norco] (for several years) is

11   ‘conservative’ or in conflict with Plaintiff’s pain testimony”);

12   Aguilar v. Colvin, 2014 WL 3557308, at *8 (C.D. Cal. July 18, 2014)

13   (“It would be difficult to fault Plaintiff for overly conservative

14   treatment when he has been prescribed strong narcotic pain

15   medications”); Christie v. Astrue, 2011 WL 4368189, at *4 (C.D. Cal.

16   Sept. 16, 2011) (refusing to characterize as “conservative” treatment

17   that included narcotic pain medication and epidural injections).

18   Indeed, Defendant admits that Plaintiff’s “conservative treatment” for

19   her neck ultimately failed and she had to have surgery.           See Joint

20   Statement, p. 17.    As detailed above, Plaintiff regularly sought

21   treatment throughout much of the alleged disability period, taking

22   prescription narcotic pain medications and undergoing physical

23   therapy, chiropractic treatment, acupuncture, pain injections and neck

24   and shoulder surgeries.

25

26        With regard to reason (3), noncompliance with prescribed or

27   recommended treatment sometimes can properly suggest that a claimant’s

28   symptoms have not been as severe as the claimant has asserted.            See

                                            15
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 17 of 21 Page ID #:998



 1   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (unexplained or

 2   inadequately explained failure to follow prescribed course of

 3   treatment can cast doubt on claimant’s credibility ); see also Molina

 4   v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (“We have long held

 5   that, in assessing a claimant’s credibility the ALJ may properly rely

 6   on unexplained or inadequately explained failure. . . to follow a

 7   prescribed course of treatment”) (citations and quotations omitted);

 8   SSR 16-3p (“if the individual fails to follow prescribed treatment

 9   that might improve symptoms, we may find that the alleged intensity

10   and persistence of an individual’s symptoms are inconsistent with the

11   overall evidence of record”); Rouse v. Berryhill, 2017 WL 4404402, at

12   *16 (D.S.C. July 6, 2017), rejected on other grounds, 2017 WL 4348560

13   (D.S.C. Sept. 29, 2017) (court upheld ALJ’s discounting of the

14   plaintiff’s testimony concerning back pain, stating, inter alia,

15   “while pain medication was prescribed, the plaintiff declined refills,

16   indicating her pain may not have been as severe as alleged”).

17

18          In the present case, however, Plaintiff explained that she had

19   not been compliant with her diabetic medications and had stopped

20   treatment because she could not afford to pay for either (A.R. 96).

21   Plaintiff also said she had been under the mistaken impression that

22   her accident settlement had rendered her ineligible for Medi-Cal (A.R.

23   96).    In the ALJ’s decision, the ALJ did not acknowledge Plaintiff’s

24   stated reasons for recently having stopped her treatment (A.R. 19-22).

25

26          It is sometimes improper for an ALJ to fault a claimant for

27   noncompliance with recommended treatment if the claimant cannot pay

28   for treatment.    See Regennitter v. Commissioner, 166 F.3d 1294, 1297

                                            16
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 18 of 21 Page ID #:999



 1   (9th Cir. 1999) (“we have proscribed the rejection of a claimant’s

 2   complaints for lack of treatment when the record establishes that the

 3   claimant could not afford it”) (citations and footnote omitted).              On

 4   the present record, in light of Plaintiff’s explanations for her

 5   noncompliance with treatment, such noncompliance may not properly

 6   undermine Plaintiff’s credibility.       If the ALJ had wished to discount

 7   Plaintiff’s credibility on this basis, the ALJ should have addressed

 8   Plaintiff’s explanations.      See Marquez v. Astrue, 2010 WL 1709204, at

 9   *2 (C.D. Cal. Apr. 27, 2010) (ALJ erred by relying on lack of

10   treatment without expressly addressing claimant’s explanations);

11   Ostalaza v. Astrue, 2009 WL 3170089, at *7 (C.D. Cal. Sept. 30, 2009)

12   (same).

13

14        Defendant cites to a patient instruction page from a diabetes

15   management visit in July of 2016 – when Plaintiff was prescribed

16   glucose, Metformin, Glipizide and referred to endocrinology with a

17   note that she also needed insulin – stating, “Walmart medications for

18   diabetes cash price: $4, 30-day Supply.”        See Joint Stipulation, p. 18

19   (citing A.R. 441, 445).     Defendant suggests that such evidence

20   demonstrates that doctors had provided Plaintiff with inexpensive ways

21   of treating her diabetes, but Plaintiff chose not to pursue them

22   (id.).    Contrary to Defendant’s suggestion, the patient instruction

23   does not conclusively establish that Plaintiff rejected a less

24   expensive way to treat her diabetes.        The instruction does not specify

25   what the “medications” are that may be filled for $4 per month, or

26   indicate whether that price encompassed all of Plaintiff’s necessary

27   diabetic medications (A.R. 441, 445).        In any event, the ALJ did not

28   cite this evidence as part of the ALJ’s stated reasoning.           The Court

                                            17
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 19 of 21 Page ID #:1000



 1   cannot affirm the ALJ’s decision on a ground that the ALJ did not

 2   state in the decision.      See Pinto v. Massanari, 249 F.3d 840, 847 (9th

 3   Cir. 2001) (court “cannot affirm the decision of an agency on a ground

 4   that the agency did not invoke in making its decision”); Gonzalez v.

 5   Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990) (“We are wary of

 6   speculating about the basis of the ALJ’s conclusion. . . .”); see also

 7   Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (Ninth Circuit

 8   reversed the district court’s decision where the district court had

 9   affirmed on the basis of reasons supported by the record but unstated

10   by the ALJ).

11

12        The Court is unable to conclude that the ALJ’s failure to state

13   legally sufficient reasons for discounting Plaintiff’s subjective

14   complaints was harmless.      “[A]n ALJ’s error is harmless where it is

15   inconsequential to the ultimate non-disability determination.”             Molina

16   v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (citations and

17   quotations omitted).     Here, the vocational expert testified that,

18   if a person were further limited to lifting and carrying 10 pounds

19   occasionally and five pounds frequently, there would be no work that

20   person could perform (A.R. 112).

21

22   III. Remand for Further Administrative Proceedings is Appropriate.

23

24        Remand is appropriate because the circumstances of this case

25   suggest that further development of the record and further

26   administrative review could remedy the ALJ’s errors.           See McLeod v.

27   Astrue, 640 F.3d 881, 888 (9th Cir. 2011); see also INS v. Ventura,

28   537 U.S. 12, 16 (2002) (upon reversal of an administrative

                                            18
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 20 of 21 Page ID #:1001



 1   determination, the proper course is remand for additional agency

 2   investigation or explanation, except in rare circumstances); Leon v.

 3   Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017) (reversal with a

 4   directive for the immediate calculation of benefits is a “rare and

 5   prophylactic exception to the well-established ordinary remand rule”);

 6   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the

 7   district court concludes that further administrative proceedings would

 8   serve no useful purpose, it may not remand with a direction to provide

 9   benefits”); Treichler v. Commissioner, 775 F.3d 1090, 1101 n.5 (9th

10   Cir. 2014) (remand for further administrative proceedings is the

11   proper remedy “in all but the rarest cases”); Harman v. Apfel, 211

12   F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000)

13   (remand for further proceedings rather than for the immediate payment

14   of benefits is appropriate where there are “sufficient unanswered

15   questions in the record”); Connett v. Barnhart, 340 F.3d 871, 876 (9th

16   Cir. 2003) (“Connett”) (remand is an option where the ALJ fails to

17   state sufficient reasons for rejecting a claimant’s excess symptom

18   testimony); but see Orn v. Astrue, 495 F.3d 625, 640 (9th Cir. 2007)

19   (citing Connett for the proposition that “[w]hen an ALJ’s reasons for

20   rejecting the claimant’s testimony are legally insufficient and it is

21   clear from the record that the ALJ would be required to determine the

22   claimant disabled if he had credited the claimant’s testimony, we

23   remand for a calculation of benefits”) (quotations omitted); see also

24   Brown-Hunter v. Colvin, 806 F.3d 487, 495-96 (9th Cir. 2015)

25   (discussing the narrow circumstances in which a court will order a

26   benefits calculation rather than further proceedings); Ghanim v.

27   Colvin, 763 F.3d 1154, 1166 (9th Cir. 2014) (remanding for further

28   proceedings where the ALJ failed to state sufficient reasons for

                                            19
     Case 2:20-cv-02053-E Document 19 Filed 12/04/20 Page 21 of 21 Page ID #:1002



 1   deeming a claimant’s testimony not credible); Vasquez v. Astrue, 572

 2   F.3d 586, 600-01 (9th Cir. 2009) (a court need not “credit as true”

 3   improperly rejected claimant testimony where there are outstanding

 4   issues that must be resolved before a proper disability determination

 5   can be made).    There remain significant unanswered questions in the

 6   present record.

 7

 8                                      CONCLUSION

 9

10        For all of the foregoing reasons,8 the decision of the

11   Commissioner of the Social Security Administration is reversed in part

12   and this matter is remanded for further administrative action

13   consistent with this Opinion.

14

15        LET JUDGMENT BE ENTERED ACCORDINGLY.

16

17              DATED: December 4, 2020.

18

19
                                                     /S/
20                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
          8
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                            20
